     Case 2:20-cv-00219 Document 9 Filed 04/27/20 Page 1 of 8 PageID #: 98



                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                             CHARLESTON DIVISION

LINDA PERSINGER,

                              Plaintiff,

v.                                                   CIVIL ACTION NO. 2:20-cv-00219

LOWE’S HOME CENTERS, LLC,

                              Defendant.


                         MEMORANDUM OPINION AND ORDER

       The Court has reviewed the Plaintiff’s Motion for Remand (Document 6), Lowe’s Home

Centers, LLC’s Response in Opposition to Plaintiff’s Motion to Remand (Document 7), and the

Plaintiff’s Reply to Lowe’s Homes Centers, Inc.’s Response in Opposition to Plaintiff’s Motion for

Remand (Document 8), as well as Lowe’s Home Centers, LLC’s Notice of Removal (Document 1),

the Plaintiff’s Complaint (Document 1-1), and all attached exhibits. For the reasons stated herein,

the Court finds that the motion should be granted.


                                 FACTUAL ALLEGATIONS

       Plaintiff Linda Persinger filed the Complaint in the Circuit Court for Kanawha County,

West Virginia, on or about December 31, 2019. She named as a Defendant Lowe’s Home

Centers, LLC. Ms. Persinger is a West Virginia resident, and Lowe’s is a North Carolina LLC

with a principal office in North Carolina. Its members are North Carolina residents.

       The complaint alleges that on March 25, 2018, Ms. Persinger and her husband were

shopping for fencing at Lowe’s. The fencing was stored standing upright on the floor, secured by

a thin wire. They were unable to find an associate to assist in loading the fencing, and Ms.

Persinger’s husband removed some pieces of fencing to load onto their cart. Ms. Persinger
      Case 2:20-cv-00219 Document 9 Filed 04/27/20 Page 2 of 8 PageID #: 99



attempted to hold the rest of the fencing upright, but it collapsed, pushing her to the ground and

falling on top of her. She struck her head and was knocked unconscious. She was taken to the

hospital by ambulance.

       Ms. Persinger alleges that she suffered temporary and permanent physical injuries; past

and future pain and suffering, mental anguish, and emotional distress; past and future medical

expenses; past and future loss of enjoyment of life; and other damages. She seeks a judgment

sufficient to compensate her for her losses and damages, pre-and post-judgment interest, attorney

fees and costs, and any other just relief.

       Prior to filing the complaint, Ms. Persinger, by counsel, communicated with Lowe’s

regarding her injuries, including a demand for preservation of evidence. At the request of a

company representative, Ms. Persinger’s attorney described her injuries and treatment, explaining

that she was taken to a hospital, then life-flighted to another hospital where she spent at least five

(5) days in the ICU. Although the letter did not contain a dollar figure, it stated that medical

specials would be “substantial.” (Pl.’s Ex. F, Document 6-1 at 15.)

       Lowe’s received the complaint on or about January 13, 2020. On January 23, 2020, it sent

a letter to the Plaintiff’s counsel, requesting a demand package for Ms. Persinger, as well as a

thirty-day extension to respond to the complaint with a proposed deadline of March 13, 2020. On

March 6, the Lowe’s representative again requested the demand package. On March 10, 2020,

the Plaintiff’s counsel indicated that the demand package was in the mail and offered an extension

of the answer deadline to coincide with the deadline to respond to the demand. The demand letter,

dated March 10, detailed Ms. Persinger’s damages, including detailed descriptions of her injuries

and medical care. The letter sets forth the following settlement demand: “[B]ased on Lowe’s


                                                  2
     Case 2:20-cv-00219 Document 9 Filed 04/27/20 Page 3 of 8 PageID #: 100



negligence in this matter, the significant injuries that likely will result in permanent impairments,

her incurred medical expenses of $80,000, and her emotional distress, annoyance and

inconvenience and loss of enjoyment of life, Linda Persinger demands $325,000 to resolve this

matter.” (Demand letter, Pl.’s Ex. E, Document 6-1 at 12-13.)

        Lowe’s filed its notice of removal on March 25, 2020. The Plaintiff filed her motion to

remand on March 31, 2020. The motion is fully briefed and ripe for review.


                                             APPLICABLE LAW

        An action may be removed from state court to federal court if it is one over which the

district court would have had original jurisdiction. 28 U.S.C. § 1441(a). 1 This Court has original

jurisdiction of all civil actions between citizens of different states or between citizens of a state

and citizens or subjects of a foreign state where the amount in controversy exceeds the sum or

value of $75,000, exclusive of interests and costs. 28 U.S.C. § 1332(a)(1)-(2). Generally, every

defendant must be a citizen of a state different from every plaintiff for complete diversity to exist.

Diversity of citizenship must be established at the time of removal. Higgins v. E.I. Dupont de

Nemours & Co., 863 F.2d 1162, 1166 (4th Cir.1998).

        Section 1446 provides the procedure by which a defendant may remove a case to a district

court under Section 1441. Section 1446 requires that “[a] defendant or defendants desiring to




1   Section 1441 states in pertinent part:

                 Except as otherwise expressly provided by Act of Congress, any civil action
                 brought in a State court of which the district courts of the United States have
                 original jurisdiction, may be removed by the defendant or the defendants, to
                 the district court of the United States for the district and division embracing the
                 place where such action is pending.

28 U.S.C. § 1441(a).
                                                          3
     Case 2:20-cv-00219 Document 9 Filed 04/27/20 Page 4 of 8 PageID #: 101



remove any civil action from a State court shall file . . . a notice of removal signed pursuant to

Rule 11 of the Federal Rules of Civil Procedure and containing a short and plain statement of the

grounds for removal.” 28 U.S.C. § 1446(a). Additionally, Section 1446 generally requires a

defendant to file a notice of removal within thirty days after receipt of the initial pleading. “[I]f

the case stated by the initial pleading is not removable, a notice of removal may be filed within

thirty days after receipt by the defendant…of a copy of an amended pleading, motion, order or

other paper from which it may first be ascertained that the case is one which is or has become

removable,” though a case cannot typically be removed more than one year after its

commencement. 28 U.S.C. § 1446(b)(3).

       It is a long settled principle that the party seeking to adjudicate a matter in federal court,

through removal, carries the burden of alleging in its notice of removal and, if challenged,

demonstrating the court’s jurisdiction over the matter. Strawn et al. v. AT &T Mobility, LLC et

al., 530 F.3d 293, 296 (4th Cir. 2008); Mulcahey v. Columbia Organic Chems. Co., 29 F.3d 148,

151 (4th Cir. 1994) (“The burden of establishing federal jurisdiction is placed upon the party

seeking removal.”) (citation omitted). Accordingly, in this case, the removing defendant has the

burden to show the existence of diversity jurisdiction by a preponderance of the evidence. See

White v. Chase Bank USA, NA., Civil Action No. 2:08-1370, 2009 WL 2762060, at *1 (S.D. W.Va.

Aug. 26, 2009) (Faber, J.) (citing McCoy v. Erie Insurance Co., 147 F.Supp. 2d 481,488 (S.D.

W.Va. 2001)). Where the amount in controversy is not specified in the complaint, the defendant

must “demonstrate that it is more likely than not that the amount in controversy exceeds the

jurisdictional amount.” Landmark Corp. v. Apogee Coal Co., 945 F. Supp. 932, 935 (S. D. W.

Va. 1996) (Copenhaver, J.) In deciding whether to remand, because removal by its nature


                                                 4
     Case 2:20-cv-00219 Document 9 Filed 04/27/20 Page 5 of 8 PageID #: 102



infringes upon state sovereignty, this Court must “resolve all doubts about the propriety of removal

in favor of retained state jurisdiction.” Hartley v. CSX Transp., Inc., 187 F.3d 422, 425 (4th Cir.

1999).

                                           DISCUSSION

         There is no dispute that there is complete diversity between the parties and that the amount

in controversy exceeds $75,000. The sole issue is whether the removal was timely. The Plaintiff

argues that the Defendant’s notice of removal was untimely because it was filed more than thirty

(30) days after receipt of the complaint. Lowe’s contends that the complaint was not removable

at the time it was filed because the amount in controversy could not be ascertained from the face

of the complaint. It argues that it filed the notice of removal within thirty days after receipt of the

“other paper,” in this case a demand letter, that established the amount in controversy. The

Plaintiff argues that it was clear that the amount in controversy exceeded the jurisdictional

minimum from the time the complaint was filed, based on both the allegations therein and the pre-

suit letter more fully detailing the Plaintiff’s medical expenses and injuries.

         Much of the parties’ briefing focused on whether the pre-suit letter may be considered.

The Defendant relies on Lovern v. General Motors, in which the Fourth Circuit held that “only

where an initial pleading reveals a ground for removal will the defendant be bound to file a notice

of removal within 30 days. Where, however, such details are obscured or omitted, or indeed

misstated….the defendant will have 30 days from the revelation of grounds for removal in an

amended pleading, motion, order, or other paper to file its notice of removal, provided that, in

diversity cases, no more than a year shall have passed from the date of the initial pleading.”

Lovern v. Gen. Motors Corp., 121 F.3d 160, 162 (4th Cir. 1997). The Fourth Circuit further


                                                  5
      Case 2:20-cv-00219 Document 9 Filed 04/27/20 Page 6 of 8 PageID #: 103



explained that courts need not “inquire into the subjective knowledge of the defendant” but could

instead “rely on the face of the initial pleading and on the documents exchanged in the case by the

parties to determine when the defendant had notice of the grounds for removal, requiring that those

grounds be apparent within the four corners of the initial pleading or subsequent paper.” Id. at

162. Lovern dealt with whether a defendant was required to remove within thirty days where

diversity existed, but the plaintiff’s citizenship was not included in the initial pleading. It did not

address the question of whether documents exchanged prior to initiation of litigation can, in

combination with the allegations in a complaint, place a defendant on notice of jurisdictional facts.

However, Judge Goodwin in this district considered Lovern’s application to pre-suit documents

and concluded that “[d]ocuments filed prior to the filing of the complaint are irrelevant because

they are not ‘documents exchanged in the case.’” Shonk Land Co., LLC v. Ark Land Co., 170 F.

Supp. 2d 660, 662 (S.D.W. Va. 2001) (Goodwin, J.) (quoting Lovern, 121 F.3d at 162).

         The Court need not reach a conclusion as to whether the pre-suit letter may be considered 2

because the Court finds that the allegations in the complaint, even absent the additional detail

contained in the letter, were sufficient to put the Defendant on notice that the amount in

controversy exceeded $75,000. The amount in controversy may be determined based on “a

number of factors, including the plaintiff's injuries, amounts awarded in similar cases, expenses

incurred to date, and settlement demands to make a judicial valuation of what a jury would award

the plaintiff assuming the plaintiff prevails.” Scaralto v. Ferrell, 826 F. Supp. 2d 960, 962



2 A letter such as the one at issue here does not require speculation or extensive presentation of evidence to determine
that the defendant had the information in its possession, which was the concern raised in Lovern. Further, a defendant
could likely remove on the basis of such a pre-suit letter. See, e.g., Sayre v. Potts, 32 F. Supp. 2d 881, 887 (S.D.W.
Va. 1999) (Goodwin, J.), abrogated by Scaralto v. Ferrell, 826 F. Supp. 2d 960 (S.D.W. Va. 2011). In this case, in
addition to detailing the Plaintiff’s injuries, the letter contained a request for preservation of evidence, which courts
would consider in the event of a spoliation issue.
                                                           6
     Case 2:20-cv-00219 Document 9 Filed 04/27/20 Page 7 of 8 PageID #: 104



(S.D.W. Va. 2011) (Goodwin, C.J.). The Plaintiff alleged that she was knocked unconscious,

suffering a head injury, that she was transported to a hospital where she received medical care, and

that her injuries were serious and permanent. She alleged that she would require future medical

care. In addition to past and future medical bills, she seeks damages for past and future pain and

suffering, mental anguish, emotional distress, and loss of enjoyment of life.           Although the

complaint does not contain a dollar figure—an omission required by West Virginia law—it alleges

serious, permanent injuries with both economic and non-economic damages for both past and

ongoing harm. No precise dollar figure is necessary to conclude that the amount in controversy

is greater than $75,000 in this case.

       Lowe’s position that it was entitled to await the Plaintiff’s specific valuation in a settlement

demand would extend the removal deadline indefinitely in most cases filed in West Virginia state

court, creating a general rule that removal would follow settlement negotiations or discovery rather

than the filing of a complaint. Because the allegations in the complaint were sufficient to establish

that the amount in controversy exceeded $75,000, the deadline for removal was thirty days after

Lowe’s received the complaint, or on or about February 13, 2020. Lowe’s filed the notice of

removal on March 25, 2020. Accordingly, the Court finds that the Plaintiff’s motion to remand

must be granted.

                                         CONCLUSION

       Wherefore, after thorough review and careful consideration, the Court ORDERS that the

Plaintiff’s Motion for Remand (Document 6) be GRANTED and that this matter be REMANDED

to the Circuit Court of Kanawha County, West Virginia.




                                                  7
    Case 2:20-cv-00219 Document 9 Filed 04/27/20 Page 8 of 8 PageID #: 105



       The Court DIRECTS the Clerk to send a certified copy of this Order to the Clerk of the

Circuit Court of Kanawha County, to counsel of record, and to any unrepresented party.



                                            ENTER:        April 27, 2020




                                               8
